Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art does not appear to teach or make obvious the claimed laundry treating appliance comprising: a chassis defining an interior, a rotatable treating chamber located within the interior; a dispenser having at least one treating chemistry reservoir fluidly coupled to the treating chamber and at least one tool docking station fluidly coupled to the treating chamber, and a treating tool having an internal treating chemistry reservoir and configured to dock with the tool docking station to fluidly couple the internal treating chemistry reservoir with the treating chamber.
The prior art teaches a chassis, rotatable treating chamber, dispenser (WO 2011/128745, cited by Applicants) and a docking station 22. US 9,247,805 teaches a cleaning brush with a reservoir within the handle. US 2016/0138207 teaches the treating tool to have a burhs tip ([0068]) and a tool docking station. US 2018/0100262 teaches a treatment chamber which fluidly couples to the treatment chamber and utilizes a treating tool in the form as a brush. However, the references in combination or alone, do not appear to each the at least one tool docking station fluidly coupled to the treating chamber, while the tool has an internal treating chemistry reservoir  which fluidly couples to the internal chemistry reservoir with the treating chamber.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-270-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JASON Y. KO
Primary Examiner
Art Unit 1711



/JASON Y KO/Primary Examiner, Art Unit 1711